DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/31/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-5, 7, 8, 15-18, 20-22, and 25-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 6, 7, and 8 of U.S. Patent No. US 9,595,443 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of application 16/779,356 are broader than those of US 9,595,443 B2.  In this instance, application 16/779,356 does not require the “p-active region”, “n-active region” and “wherein the nitrogen-rich TiN layer connects to the oxygen-containing .
Claims 1, 3, 4, 7, 8, 15-17, 20, 21 and 25-26 of application 16/779,356 are met by the patented claims 1-3, 5, 7 and 19 of U.S. Patent No. US 9,595,443 B2 as shown in the table below.

    PNG
    media_image1.png
    454
    195
    media_image1.png
    Greyscale

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 5 of U.S. Patent No. US 9,595,443 B2 and further in view of Yu et al. [US 6,864,163 B1], “Yu.”

Regarding claim 2, claims 1 and 5 of US 9,595,443 B2 discloses claim 1 of the application 15/984,720.  US 9,595,443 B2 does not disclose the first function metal directly contacts the second function metal.
However, Yu discloses the dual work-function metal gate structure of the complementary pair of the PMOSFET formed within the N-well (202) and the NMOSFET formed within the P-well (204). Yu discloses the dual work-function metal gate (Fig. 50) is formed over the substrate (210) and isolation region (206).  The first metal gate (256) is formed over the P-well region (204) and the inter-diffused metal gate (254) is formed over the N-well (202).  The first metal gate (256) is in directly contacts the inter-diffused metal gate (254).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to the first function metal directly contacts the second function metal as taught in Yu in the device of US 9,595,443 B2 because such a modification would allow for the formation of a dual work-function metal gate structure of the complementary pair of the PMOSFET formed within the N-well and the NMOSFET formed within the P-well in order to control the threshold voltage of the device (Col. 10 line 47-62 and Col. 30-35 of Yu).

Claim 5 – 6, 18-19 and 22-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 5 of U.S. Patent No. US 9,595,443 B2 and further in view of Li et al. [US 2005/0282329 A1], “Li.”

Regarding claim 5, claims 1 and 5 of US 9,595,443 B2 discloses claim 1, claim 4 of US 9,595,443 B2 discloses a nitrogen-containing gate dielectric layer between the N-metal gate 
However, Li discloses a CMOS device with transistors having different gate dielectric materials. A first gate dielectric material (Fig. 7. 120) is deposited over the p-region. A second gate dielectric material (Fig. 7. 126) is deposited over the n-region. A first gate material (122) is deposited over the first gate dielectric material (120). A second gate material (128) is deposited over the second gate dielectric material (126). A second gate dielectric material (126) comprising a different material than the first gate dielectric material is deposited over the first region of the workpiece. The first gate material, the first gate dielectric material, the second gate material, and the second gate dielectric material are then patterned to form a CMOS device having a symmetric Vt for the PMOS and NMOS FETs (¶[0015] and ¶[0021] of Li).
Therefore it would have been obvious to one of ordinary skill before the effective filing date of the invention to have two different gate dielectric as taught in Li such that a first gate dielectric layer between the P-metal gate electrode and the substrate and a second gate dielectric layer between the N-metal gate electrode and the substrate because symmetric Vt  can be created for the PMOS and NMOS FETs  when different dielectrics are used in the CMOS device (¶[0015] and ¶[0021] of Li).

Regarding claim 6, 
Regarding claim 18, claims 1 and 5 of US 9,595,443 B2 discloses claim 15, claim 4 of US 9,595,443 B2 discloses a nitrogen-containing gate dielectric layer between the N-metal gate electrode and the substrate.  US 9,595,443 B2 does not discloses a first gate dielectric layer between the P-metal gate electrode and the substrate.
However, Li discloses a CMOS device with transistors having different gate dielectric materials. A first gate dielectric material (Fig. 7. 120) is deposited over the p-region. A second gate dielectric material (Fig. 7. 126) is deposited over the n-region. A first gate material (122) is deposited over the first gate dielectric material (120). A second gate material (128) is deposited over the second gate dielectric material (126). A second gate dielectric material (126) comprising a different material than the first gate dielectric material is deposited over the first region of the workpiece. The first gate material, the first gate dielectric material, the second gate material, and the second gate dielectric material are then patterned to form a CMOS device having a symmetric Vt for the PMOS and NMOS FETs (¶[0015] and ¶[0021] of Li).
Therefore it would have been obvious to one of ordinary skill before the effective filing date of the invention to have two different gate dielectric as taught in Li such that a first gate dielectric layer between the nitrogen rich TiN layer and the substrate and a second gate dielectric layer between the TiON layer and the substrate because symmetric Vt  can be created for the PMOS and NMOS FETs  when different dielectrics are used in the CMOS device (¶[0015] and ¶[0021] of Li).

Regarding claim 19, claims 1, 4 and 5 of US 9,595,443 B2 as modified by Li discloses claim 18, the combination further disclose composition of the first gate dielectric layer is different from a composition of the second gate dielectric layer (¶[0021] of Li).

Regarding claim 22, claims 1 and 5 of US 9,595,443 B2 discloses claim 21, claim 4 of US 9,595,443 B2 discloses a nitrogen-containing gate dielectric layer between the N-metal gate electrode and the substrate.  US 9,595,443 B2 does not discloses a first region between the P-metal gate and the substrate.
However, Li discloses a CMOS device with transistors having different gate dielectric materials. A first gate dielectric material (Fig. 7. 120) is deposited over the p-region. A second gate dielectric material (Fig. 7. 126) is deposited over the n-region. A first gate material (122) is deposited over the first gate dielectric material (120). A second gate material (128) is deposited over the second gate dielectric material (126). A second gate dielectric material (126) comprising a different material than the first gate dielectric material is deposited over the first region of the workpiece. The first gate material, the first gate dielectric material, the second gate material, and the second gate dielectric material are then patterned to form a CMOS device having a symmetric Vt for the PMOS and NMOS FETs (¶[0015] and ¶[0021] of Li).
Therefore it would have been obvious to one of ordinary skill before the effective filing date of the invention to have two different gate dielectric as taught in Li such that a first region between the P-metal gate and the substrate; and a second region between the N-metal gate and the substrate because symmetric Vt can be created for the PMOS and NMOS FETs  when different dielectrics are used in the CMOS device (¶[0015] and ¶[0021] of Li).

Regarding claim 23, claims 1, 4 and 5 of US 9,595,443 B2 as modified by Li discloses claim 22, claim 4 of US 9,595,443 B2 further disclose the second region contains nitrogen (¶[0021] of Li).

Regarding claim 24, claims 1, 4 and 5 of US 9,595,443 B2 as modified by Li discloses claim 22, claim 4 of US 9,595,443 B2 further disclose an interface between the first region and the second region is over the isolation region (the resulting structure of US 9,595,443 B2 and Li (Fig. 7)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYA M RAMPERSAUD whose telephone number is (571)272-3464.  The examiner can normally be reached on Mon-Wed 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


PRIYA M. RAMPERSAUD
Examiner
Art Unit 2891



/P.M.R/Examiner, Art Unit 2891                                                                                                                                                                                                        
/MARK W TORNOW/Primary Examiner, Art Unit 2891